Citation Nr: 0320149	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for service connected 
residuals of total right knee replacement (formerly, internal 
derangement of the right knee).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1933 to March 
1936, April 1940 to January 1941, and October 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the RO in New 
York, New York, that denied a rating greater than 10 percent 
for internal derangement of the right knee.

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 1996.  A copy of the transcript 
of that hearing is of record.


REMAND

During the pendency of this appeal, the veteran underwent 
total right knee replacement in March 1998.  In a January 
1999 rating decision, the RO assigned a temporary total 
evaluation of 100 percent from March 24, 1998, decreased to a 
30 percent rating effective from May 1, 1999, for post-
operative residuals of total right knee replacement.

When first before the Board in January 2003, the Board issued 
a decision granting an increased rating for the period prior 
to March 24, 1998.  The Board also ordered additional 
development on the issue of an evaluation greater than 30 
percent for post-operative residuals of total right knee 
replacement.  During the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Thus a decision at this time would be 
based in part on evidence developed by the Board pursuant to 
the invalidated regulation.

The Board notes that the veteran's right knee disability 
includes a surgical scar.  VA regulations concerning skin 
disorders were promulgated during the pendency of this 
appeal, and became effective August 30, 2002.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies. See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the diagnostic criteria in effect prior to 
August 30, 2002, as well as the revised criteria effective 
from that date must be considered in order to determine 
whether a separate rating for a scar is appropriate.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should consider all the 
evidence, including evidence added to 
the record pursuant to the Board's 
development, and readjudicate the 
issue on appeal to include 
consideration as to whether a separate 
rating is appropriate for the surgical 
scar.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case, (SSOC)and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




